DETAILED ACTION
This communication is in response to U.S. Application No. 15/702004 pre-Appeal decision filed on May 31, 2022. 


Allowable Subject Matter
	Claims 1-20 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance:  
In response to the Applicants filed response on May 09, 2022, claims 1-20 were searched upon and Examiner concludes the Ahmed et al. U.S. Patent Application Publication No. 2014/0379690 (herein as ‘Ahmed’), and further in view of Liu et al. U.S. Patent Application Publication No. 2008/0065674 (herein as ‘Liu’) and Chavan U.S. Patent Application Publication No. 2011/0055197 (herein as ‘Chavan’) do not teach the claimed limitations.  None of the references made of record teach the limitations made in claims 1-20. 
Furthermore, the prior art made of records does not teach or fairly suggest the combination of elements.  

Noted is the argument on the allowable subject matter is based on the precise process and procedure that is performed by the apparatus which is identified as

“receiving a first query comprising a plurality of query expressions; determining that a first expression of the first query is permitted to return null; determining that the first expression returns null if any argument of the first expression is null; determining that the first expression is permitted to return null if no arguments of the first expression are null; determining that a first child expression of the first expression is permitted to return null; responsive to determining that the first expression is permitted to return null, that the first expression returns null if any argument of the first expression is null, that the first expression is permitted to return null if no arguments of the first expression are null, and that the first child expression is permitted to return null, generating optimized query code for the first query, the optimized query code comprising: a first code segment that, when executed by a processor, causes the processor to perform operations comprising determining a value of the first expression; and a conditional jump instruction that, when executed by the at least one processor, causes the at least one processor to perform operations comprising: determining that the first child expression of the first expression returns null; after determining that the first child expression returns null, skipping execution of at least a portion of the first code segment corresponding to at least a second child expression of the first expression; and returning null for the first expression; and executing the optimized query code at a database management system.” 

The highlighted subject matter is a feature that distinguishes the claimed invention from the prior art of Ahmed et al. U.S. Patent Application Publication No. 2014/0379690 (herein as ‘Ahmed’), and further in view of Liu et al. U.S. Patent Application Publication No. 2008/0065674 (herein as ‘Liu’) and Chavan U.S. Patent Application Publication No. 2011/0055197 (herein as ‘Chavan’) do not teach the claimed limitations and 35 U.S.C. 103 (a) rejection. In particular the prior art does not teach the concept of “determining that a first expression of the first query is permitted to return null; determining that the first expression returns null if any argument of the first expression is null; determining that the first expression is permitted to return null if no arguments of the first expression are null; determining that a first child expression of the first expression is permitted to return null; responsive to determining that the first expression is permitted to return null, that the first expression returns null if any argument of the first expression is null, that the first expression is permitted to return null if no arguments of the first expression are null, and that the first child expression is permitted to return null, generating optimized query code for the first query”

Based on the subject matter as amended and incorporated, Examiner is persuaded that the cited reference does not fairly teach or suggest the subject matter described by the combined limitations as highlighted above and further detailed in each of the independent claims 1-20.

A recently update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) do not fairly teach or suggest teaching of the subject matter as described by the combined limitations as highlighted above in each of the independent claims 1-20.

After a search and thorough examination of the present application and in light of the prior art made of records, claims 1-20 (renumbered as 1-20) are allowed.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. M./  June 02, 2022
Examiner, Art Unit 2159
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159